Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  November 13, 2015                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  150404(16)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
                                                                                              Joan L. Larsen,
                                                                                                        Justices
  IN RE J. CEDRIC SIMPSON, JUDGE
  14A DISTRICT COURT                                           SC: 150404
                                                               JTC Formal Complaint 96
  BEFORE THE JUDICIAL TENURE COMMISSION
  ____________________________________________/

         On order of the Chief Justice, the motion to extend the time for filing the
  examiner’s brief is GRANTED. The brief will be accepted as timely filed if submitted on
  or before December 15, 2015.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            November 13, 2015